Citation Nr: 1415262	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  09-36 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to April 30, 2008, for the period from August 1, 2008 to August 27, 2009, and from December 1, 2009, for service-connected degenerative joint disease (DJD) of the right ankle, status post arthroscopy (right ankle disability).

2.  Entitlement to an evaluation in excess of 10 percent prior to February 10, 2011, and in excess of 30 percent from April 1, 2012, for service-connected DJD, left hip, status post total hip arthroplasty (left hip disability).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to February 2004 and from July 2006 to October 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In the September 2008 rating decision, the RO continued the Veteran's 10 percent disability rating for service-connected DJD, left hip, and granted service connection for DJD of the right ankle, status post arthroscopy, and assigned an initial disability rating of 10 percent, effective November 1, 2007.  The RO additionally assigned a 100 percent evaluation effective April 30, 2008, and restored the 10 percent rating effective August 1, 2008.  The Veteran filed a Notice of Disagreement with the rating decision.

In a September 2009 rating decision, the RO increased the Veteran's service-connected right ankle disability rating to 20 percent, effective November 1, 2007, and continued the 100 percent evaluation effective April 30, 2008.  The RO additionally assigned a 20 percent rating effective August 1, 2008.  Finally, the RO assigned a 100 percent evaluation effective August 28, 2009, and a 20 percent evaluation from October 1, 2009.  In September 2009, the Veteran filed a substantive appeal with respect to the disability ratings assigned to his service-connected left hip and right ankle disabilities.  This appeal ensued.  

In June 2010 and July 2011 rating decisions, the RO granted increased disability ratings with respect to the Veteran's service-connected right ankle and left hip disabilities.  Specifically, with respect to the Veteran's left hip disability, the RO awarded a temporary evaluation of 100 percent, effective February 10, 2011, and a 30 percent evaluation effective April 1, 2012.  With respect to the Veteran's right ankle disability, the RO awarded a temporary 100 percent evaluation effective August 28, 2009 to November 30, 2009, and restored the 20 percent evaluation effective December 1, 2009.  As the awards are not a complete grant of benefits, the issues remained in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

In March 2012, prior to the promulgation of a decision in the present appeal, the Board received notification from the Veteran that a withdrawal of the appeals of entitlement to an increased rating for service-connected DJD, right ankle, status post arthroscopy, as well as entitlement to an increased rating for service connected DJD, left hip, status post total hip arthroplasty, was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased rating for service-connected DJD, right ankle, status post arthroscopy, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).  

2.  The criteria for withdrawal of the substantive appeal by the Veteran for the issue of entitlement to an increased evaluation for service-connected DJD, left hip, status post total hip arthroplasty, have been met.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.202, 20.204.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

The Board notes that a September 2009 Statement of the Case (SOC) included the issues of entitlement to an initial evaluation in excess of 10 percent for service-connected right ankle disability, and entitlement to an evaluation in excess of 10 percent for service-connected left hip disability.  The Veteran properly appealed these issues in his September 2009 substantive appeal.  

In a signed and written statement received by the Board in March 2012, the Veteran stated that he wished to withdraw "all appeals and claims currently open."  The Veteran's statement was submitted to VA by the Lincoln County Veterans Service Office.  The Board notes that via a VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representation, dated June 2008, the Veteran assigned The American Legion as his representative, and further provided that The American Legion is authorized to disclose information necessary in the development of his claims to the Lincoln County Veterans Service Office (VSO).  Review of the Veteran's Virtual VA electronic record associated with the claims file reveals that in March 2014, The American Legion submitted a Written Brief Presentation with respect to the claims outlined on the title page of this decision.  Though this March 2014 correspondence seems to indicate a desire to continue to seek relief regarding the issues on appeal, the Board finds that the Veteran's clear intent is to withdraw his claims on appeal, as evidenced by his February 2012 written and signed statement of withdrawal and the June 2008 VA Form 21-22 indicating his consent to allow both The American Legion and The Lincoln County VSO to act on his behalf.  Thus, there remains no allegation of error of fact or law for appellate consideration regarding the Veteran's increased rating claims.  Accordingly, the Board finds that the issues of entitlement to increased evaluations for service-connected right ankle and left hip disabilities have been properly withdrawn by the Veteran and the claims are dismissed.  



ORDER

The appeal of entitlement to an evaluation in excess of 20 percent prior to April 30, 2008, for the period from August 1, 2008 to August 27, 2009, and from December 1, 2009, for service-connected DJD of the right ankle, status post arthroscopy, is dismissed. 

The appeal of entitlement to an evaluation in excess of 10 percent prior to February 10, 2011, and in excess of 30 percent from April 1, 2012, for service-connected DJD, left hip, status post total hip arthroplasty, is dismissed.  



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


